Citation Nr: 1512848	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left elbow disability diagnosed as lateral epicondylitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, from January 2003 to February 2004, and from December 2004 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a Jull 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2015 appellant's brief, the Veteran contended that his left arm disorder is secondary to his service-connected disabilities, possibly due to overcompensation for his other service-connected disabilities.  The Veteran is service-connected for disabilities of the neck and shoulders.  Service connection is provided for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

As the Veteran's contentions raise the possibility that he has a left elbow disorder related to service-connected disabilities, the Board finds that he should be provided with a VA examination to determine whether his service-connected disabilities have caused or aggravated a left elbow disorder.

The Veteran has contended that his service-connected depressive disorder warrants a rating in excess of the current 20 percent assigned.  The most recent examination to assess the severity of the Veteran's service-connected depressive disorder was provided in January 2012.  In the January 2015 Appellant's Brief, the Veteran's representative essentially argues that this examination is stale.  The Board agrees.  
Accordingly, those claims must be remanded in order to obtain VA examinations so that the current severity of those disabilities may be adequately assessed. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any current left elbow disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's left elbow disorder had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current left elbow disorder has been caused (in whole or in part) by his service-connected disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current left elbow disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities.

If the Veteran's current left elbow disorder has been aggravated by his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a left elbow disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected depressive disorder.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




